DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The rejection of claim 1 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (at par. 2-4 of the 04/16/2021 Office action), is withdrawn in light of applicant’s 08/16/2021 amendments.
The rejection of claim 1 under 35 USC § 103 over HANRAHAN (US 2006/0068662 A1), in view of McGUIRE (US 2011/0290259 A1) (at par. 5-11 of the 04/16/2021 Office action), is withdrawn in light of applicant’s 08/16/2021 amendments and applicant’s 08/16/2021 declaration, as well as the examiner’s amendment and reasons for allowance, discussed below.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is HANRAHAN (US 2006/0068662 A1, Publ. Mar. 30, 2006; hereinafter, “Hanrahan”; of record).  Hanrahan is directed to an antimicrobial melamine resin and products made therefrom.  Hanrahan, title & abstract.  In this regard, Hanrahan teaches an antimicrobial melamine formaldehyde resin and decorative resin (Hanrahan, claims 1-2), e.g. melamine formaldehyde (Hanrahan, par. [0020]), containing antimicrobial agents such as triclosan and zinc pyrithiones (Hanrahan, claims 1-2) in amounts “from about 0.1 % to about 5% on the weight of the resin” (Hanrahan, claim 6), wherein the decorative laminate (Hanrahan, claim 2) is a kraft paper (Hanrahan, par. [0020]), which relates to the requirements of claim 1 for “[a]n antimicrobial surface coated material” comprising “1-3% by weight of zinc pyrithione and 0.1-0.3% by weight of triclosan,” and “wherein the surface coated material further comprises melamine formaldehyde.”  To the extent Hanrahan DOES NOT TEACH “1-2% by weight of chlorhexidine 8-9 of the 04/16/2021 Office action discussing US 2011/0290259 A1 by McGuire et al.  However, claim 1 further requires “wherein the impregnated printed paper is a craft paper, and in an impregnation stage to produce the antimicrobial surface coated material, the craft paper is impregnated with a resin mixture of the zinc pyrithione, the dilorhexidine gluconate, the triclosan, and the melamine formaldehyde at a temperature of 23-28°C and under a pressure of 100 bar.”  In this regard, Hanrahan teaches forming a melamine laminate on paper at 127-290ºC and 1000-5000 psi, i.e., 68.9-344.7 bar for a viscosity of 300 to 600 cP (Hanrahan, par. [0019] & [0025]), WHEREAS the 08/16/2021 Declaration (hereinafter, “Declaration”) evidences that the claimed product-by-process requirements for temperature and pressure provide for less viscosity, and therefore, a more dispersible and desirable resin :
5.	I conducted the experiment as described in the present application to show evidence of criticality or unexpected results.
6. I would like to point out that the specific conditions in the impregnation in claim 1 (a temperature of 23-28°C and under a pressure of 100 bar) impact the properties of the resin including the viscosity and as a result affect the structure and function of the antimicrobial surface coated material compared with the harsher impregnation conditions as in the Hanrahan reference (Hanrahan teaches forming a melamine laminate on paper at 127-290ºC and 1000-5000 psi, i.e., 68.9-344.7 bar, par. [0019]).  Thus, the limitations “at a temperature of 23-28°C and under a pressure of 100 bar” define an integral structure and function within the context of the claim and in relative to the prior art range.
(Declaration, par. 5-6; see the instant published application, US 2019/0075791 A1, at par. [0030] describing a temperature of 23-28°C and under a pressure of 100 bar as resulting in a viscosity of 14-15 cP).  Therefore, the antimicrobial surface coated material of the instant claims is distinguishable from Hanrahan as having a more dispersed coating attributable to the instant product-by-process requirements for temperature and pressure.

Conclusion
Claim 1 are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611